Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate that part of the Court of Appeals judgment discussing the weight and effect of the evidence presented at the preliminary examination and directing arraignment in the Oakland Circuit Court on a felony information. The Court of Appeals erred in making factual findings and binding over this case to the circuit court for trial. We remand this case to the 52-4 District Court for further proceedings not inconsistent with the remainder of the Court of Appeals judgment. In all other respects, leave to appeal is denied, because we are not persuaded that the question presented should be reviewed by this Court.